Order, Supreme Court, New York County, entered on November 14, 1974, unanimously reversed, on the law, and the application for leave to commence an action against MVAIC and to join a party respondent denied, and the petition dismissed, without costs and without disbursements. The notice of claim was filed more than a year after the accident and is therefore without avail. (See Matter of Walker v MVAIC, 41 AD2d 527, affd, 33 NY2d 781.) Concur— Markewich, J. P., Lupiano, Capozzoli, Nunez and Yesawich, JJ.